Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-4, 6, 7, 9-12, 14-15, 17-20, 22-23 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mario Derevjanik on 2/5/21.
The application has been amended as follow: 
Claims 1, 9 and 17 are amended as follow:
1.	A computer-implemented method for providing a content item comprising video frames and audio, the method comprising:
receiving the content item, using a data stream, for display;
determining, using control circuitry, that quality of streaming the video frames , wherein the video frames comprising at least a previously stored video frame and a currently streamed video frame;
determining, using the control circuitry, [[a]] the previously stored video frame having a second camera angle of a scene is similar to [[a]] the currently streamed video frame having a first camera angle of the scene, wherein the similar previously stored video frame having the second camera angle and the currently streamed video frame having the first camera angle indicates continuity of the scene; and
replacing, based on the determining the previously stored video frame having the second camera angle is similar to the currently streamed video frame having the first camera angle, the currently streamed video frame having the first camera angle with the previously stored video frame having the second camera angle while continuing to provide the audio, wherein the first camera angle is different than the second camera angle.

9.	A system for providing a content item comprising video frames and audio, the system comprising;
input circuitry configured to:
receive the content item, using a data stream, for display; and
control circuitry configured to:
determine that quality of streaming the video frames , wherein the video frames comprising at least a previously stored video frame and a currently streamed video frame;
determine [[a]] the previously stored video frame having a second camera angle of a scene is similar to [[a]] the currently streamed video frame having a first camera angle of the scene, wherein the similar previously stored video frame having the second camera angle and the currently streamed video frame having the first camera angle indicates continuity of the scene; and
replace, based on the determining the previously stored video frame having the second camera angle is similar to the currently streamed video frame having the first camera angle, the currently streamed video frame having the first camera angle with the previously stored video frame having the second camera angle while continuing to provide the audio, wherein the first camera angle is different than the second camera angle.


17.	A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry performs the method comprising:
receiving the content item, using a data stream, for display;
determining that quality of streaming the video frames , wherein the video frames comprising at least a previously stored video frame and a currently streamed video frame;
determining [[a]] the previously stored video frame having a second camera angle of a scene is similar to [[a]] the currently streamed video frame having the first camera angle of the scene, wherein the similar previously stored video frame having the second camera angle and the currently streamed video frame having the first camera angle indicates continuity of the scene; and 
replacing, based on the determining the previously stored video frame having the second camera angle is similar to the currently streamed video frame having the first camera angle, the currently streamed video frame having the first camera angle with the previously stored video frame having the second camera angle while continuing to provide the audio, wherein the first camera angle is different than the second camera angle.


The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, determining the previously stored video frame having a second camera angle of a scene is similar to the currently streamed video frame having a first camera angle of the scene, wherein the similar previously stored video frame having the second camera angle and the currently streamed video frame having the first camera angle indicates continuity of the scene, and replacing, based on the determining the previously stored video frame having the second camera angle is similar to the currently streamed video frame having the first camera angle, the currently streamed video frame having the first camera angle with the previously stored video frame having the second camera angle while continuing to provide the audio, in light of other features described in independent claims 1, 9 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
February 5, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447